PER CURIAM.
On the record before us, we agree with the trial court that the former husband failed to establish by clear and convincing evidence that the dissolution judgment had been procured by the former wife’s fraud. We therefore find no gross abuse of discretion in the trial court’s denial of his motion to set aside the decree made pursuant to Rule 1.520(b), Fla. R. Civ. P., and affirm. See LPP Mortgage Ltd. v. Bank of America, N.A, 826 So.2d 462 (Fla. 3d DCA 2002) (whether a relief from judgment should be granted is a fact specific question; trial court’s ruling should not be disturbed on appeal absent a gross abuse of discretion).